DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are canceled.
Claims 11-20 are pending


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schafer et al. (DM 10 2011053823).
With respect to Claim 11:
Schafer discloses a connector ([0001], lines 2-3) (FIG. 2, 10), comprising: 
a connector housing and at least one electrical contact element (FIG. 2, 12) (see Claim 1), 
wherein the connector housing and/or the electrical contact element (12) has/have a lead content of <0.1 weight percent (Claim 1, lines 2-3, “the clamping body pocket (12), characterized in that the clamping body pocket (12) is formed from a copper-zinc alloy which has a lead content Pb <0.1% by weight, a tensile strength Rm >= 640 N / mm2 and an elongation at break A10 >= 5%”).
With respect to Claim 12: 
Schafer discloses the connector, wherein the connector housing and/or the electrical contact element (12) (electrical conductor not shown) (see Claim 1)are formed from copper or a copper alloy (Cu58 Zn42) ([0023], lines 1-4) whereof the lead “Pb” (Pb<0.1%) content is < 0.1 weight percent and wherein the connector housing (12) and/or the electrical contact element has/have a tensile strength Rm of (640N/mm2) > 300 MPa and an elongation at break (A10 5%) A11.3 of >= 5 %.
With respect to Claim 13: 
Schafer discloses the connector, wherein the connector housing (12) and/or the electrical contact element (12) (see Claim 1) consist(s) of a copper zinc alloy (CuZn42) ([0023], lines 1-4).
With respect to Claim 14: 
Schafer discloses the connector, wherein the connector housing (and/or the electrical contact element 12) (electrical conductor not shown) (see Claim 1)consist of 
a copper zinc alloy (CuZn42) with a zinc content of 35 weight percent to 42 weight percent (42% ([0023], line 2) or a copper tin alloy (CuSn) with a tin content of 4 weight percent to 8 weight 	percent or a copper nickel alloy (CuNi) with a nickel content of 0.5 weight percent to 30 weight percent or a copper nickel zinc alloy (CuNiZn) with a nickel content of 10 weight percent to 20 weight percent and with a zinc content of 20 weight percent to 30 weight percent or copper or a low-alloyed copper with additives of up to 3 weight percent.
With respect to Claim 15: 
Schafer discloses the connector, wherein the connector housing and/or the electrical contact element (12) (electrical conductor not shown) (see Claim 1) consists of 
CuZn32Mn2SilAl or CuZn34Mn2SiAlNi or CuZn36 or CuZn37 or CuZn38 or CuZn39 or CuZn40 or CuZn42 (CuZn42) ([0023], lines 1-4) or CuNi9Zn41FeMn or Cu-ETP or a mixture thereof.
With respect to Claim 16: 
Shafer discloses the connector, wherein the connector housing and/or the electrical contact element (12) (electrical conductor not shown) (see Claim 1) consists of CuZn32Mn2SilAl or CuZn34Mn2SiAlNi or CuZn36 or CuZn37 or CuZn38 or CuZn39 or CuZn40 or CuZn42 (CuZn42) ([0023], lines 1-4) or CuNi9Zn41FeMn or Cu-ETP or a mixture thereof and a lead-free admixture ([0009], [0010] and [0011]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (DM 10 2011053823) in view of Ota et al. (United States Patent 7,163,753).
With respect to Claim 19: 
Shafer discloses the connector. 
Shafer does not expressly disclose wherein the lead-free admixture contains Fe and/or Sn and/or Si and/or Ni.
However, Ota teaches the lead-free admixture contains Fe and/or Sn and/or Si and/or Ni (Column 8, lines 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shafer with the teachings of Ota and provide the lead-free admixture contains Fe and/or Sn and/or Si and/or Ni so as to enhance the spring characteristics of the terminal.

Claim(s) 20 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kochjohann et al. (DM 10 2018100440).
With respect to Claim 20:
Kochjohann discloses a method for producing a contact element (FIG. 1, 2) , (FIG. 2, 10) (FIG. 3, 12) (Description, sheet 1, lines 1-2) from a blank with a lead content of < 0.1 weight percent (sheet 1, lines 25-30), comprising: 
loading the blank into a manufacturing machine (rotary tool) (sheet 1, lines 29-30); 
producing a pin region (FIG. 3, 14) or a socket region (FIG. 2, 6) for establishing electrical contact with another (sheet 2, lines 46-48), opposing contact element (; 
producing a fastening region (FIG. 1/2/3, see notation) for fastening the contact element (2, 10, 12) in an insulating body; 
producing a crimp zone (FIG. 4, 8) for electrical connection of a conductor (FIG. 4, 16) to the contact element (2, 10, 12) (sheet 3, lines 21-25) or completing the crimp zone when preliminary work on the blank has already taken place on another machine; 
unloading a finished contact element from the manufacturing machine (sheet 1, lines 25-30) (sheet 3, lines 14-20).

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the lead-free admixture represents a content of 0.5 up to and including 1.5 weight percent, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the lead-free admixture represents a content of less than or equal to 1 weight percent, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER G LEIGH/Examiner, Art Unit 2831